MEMORANDUM**
Sada Mohamed Abdella, a native and citizen of Ethiopia, petitions for review of a decision by the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a). We review the BIA’s decision that Petitioner has not established eligibility for asylum under the substantial evidence standard, Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998), and reverse only if the evidence compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel reversal of the BIA’s conclusion that Abdella failed to establish a well-founded fear of future persecution because Abdella was unable to show that her brother was killed by Tigray officials, or that she herself was targeted for persecution. See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th Cir.2002). Furthermore, political changes in Ethiopia since Abdella left in 1992 suggest that she does not have a well-founded fear of persecution. See id. at 1096 (noting that if no past persecution is established, the IJ and BIA are entitled to rely on all relevant evidence in the record, including a State Department Report). Accordingly, Abdella failed to demonstrate eligibility for asylum and withholding of removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Abdella is not entitled to relief under the CAT because she did not demonstrate that it is more likely than not that she will be tortured if returned to Ethiopia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.